FILED
                            NOT FOR PUBLICATION                             NOV 16 2011

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



G. M., a minor, by and through his               No. 11-15085
Guardian ad litem, Kevin R. Marchese, an
individual, and Lyndi Marchese, an               D.C. No. 2:10-cv-00944-GEB-
individual; et al.,                              GGH

              Plaintiffs - Appellants,
                                                 ORDER *
  v.

DRY CREEK JOINT ELEMENTARY
SCHOOL DISTRICT; et al.,

              Defendants - Appellees.



                    Appeal from the United States District Court
                       for the Eastern District of California
                    Garland E. Burrell, District Judge, Presiding

                          Submitted November 14, 2011 **
                             San Francisco, California




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Before: NOONAN and BEA, Circuit Judges, and WALTER, Senior District
Judge.***

      This case is DISMISSED as moot given G.M.’s graduation from Dry Creek

Joint Elementary School District.

      G.M.’s request for judicial notice of the Further Excerpts of Record is

denied. Dry Creek’s motion to strike the Further Excerpts of Record from the

record is denied as moot.




       ***
             The Honorable Donald E. Walter, Senior District Judge for the U.S.
District Court for Western Louisiana, sitting by designation.